Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2. 	The formal drawings filed on 8/27/2021 have been approved by the examiner.

Specification
3. 	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “ PLURALITY OF STACKED PILLAR PORTIONS ON A SEMICONDUCTOR STRUCTURE ”.

Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6. 	Claims 1, 3-10, 12, 13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takamitsu (US 2015/0270250) in view of Lin et al. (US 2015/0069605) and Wen et al. (US 2016/0086960).
With respect to Claims 1, 9, and 17, Takamitsu discloses a substrate 11’ and a semiconductor die C0’ disposed over the substrate 11’.  A first conductive solder bumps disposed on and electrically connected to the semiconductor die 11’.  A memory device C1 disposed  on and electrically connected to the substrate 11’.  A first distance between the semiconductor die C0’ and the substrate 11’ is greater than a second distance between the memory device C0’ and the substrate 11’.  Second conductive bumps disposed between and electrically connected to the substrate and the memory device, wherein the first conductive bumps are height than the second conductive bumps in relation to the substrate (see paragraphs 62 and 65-83; Fig. 11). 
 	Takamitsu fails to disclose a first conductive pillars on a semiconductor die and  second conductive pillars disposed between the first conductive pillars and the substrate.  A first width of the first conductive pillars is greater than a second width of the second conductive pillars.  However, Lin discloses a first conductive pillars 24 on a semiconductor die 21 and second conductive pillars 26 disposed between the first conductive pillars 223, 24 and the substrate 20.  A first width of the first conductive pillars 223, 24  is greater than a second width of the second conductive pillars 26 (see paragraphs 41-63; Figs. 2G-2N).  Thus, Takamitsu and Lin have substantially the same environment of plurality of metal connectors for electrically connecting a chip to a substrate.  Therefore, one skilled in that art before the effective filing date of the claimed invention would readily recognize substituting the first and second pillars for the solder bump of Takamitsu, since the first and second pillars would improve the misalignment while improving the electrical connection between the die and the substrate as taught by Lin.
With respect to Claim 3, Lin discloses wherein the substrate comprises conductive bumps, the second conductive pillars are disposed between the first conductive pillars and the conductive bumps of the substrate.  A third width of the conductive bumps is greater than the second width of the second conductive pillars.  The third width of the conductive bumps is different from the first width of the first conductive pillars (see Figs. 2G-2N).
 	With respect to Claim 4, Lin discloses a ratio of a first height HI of the first pillar
portion to a second height H2 of the second pillar portion ranges from about 1 to about
5 (i.e. for example when HI = 20 and H2=4 since H2 is 25% of the height of Hl) (see
paragraph 54).
 	With respect to Claim 5, Lin discloses a ratio of the second width W2 to the first
width W1 is greater than about 0.5 and less than about 1 (i.e. for example when W1 =10
and W2=5 since W2 is 30 to 70% of W1) (see paragraph 54) .
With respect to Claim 6, Lin discloses the first conductive pillars are wider than and a higher than the second conductive pillars (see Figs. 2G-2N).
With respect to Claim 7, Lin discloses a dielectric layer 212 partially encapsulating sidewalls of the first conductive pillars, wherein the dielectric layer 212 is not in contact with the second conductive pillars (see Figs. 2I-2N).
With respect to Claims 8, 10, and 18, Takamitsu discloses an insulating encapsulation laterally encapsulating the semiconductor die and the memory device (see Fig. 11).
With respect to Claim 12, Lin discloses wherein the substrate comprises third conductive bumps 28’ in contact with and electrically connected to the first conductive bumps (see Figs. 2M and 2N).
With respect to Claim 13, Lin discloses wherein the first pillar portion is wider than the second pillar portion, and the third conductive bumps are wider than the second pillar potion (see Figs. 2M, 2N, and 3).
With respect to Claim 15, Lin discloses comprising a dielectric layer 212 encapsulating first sidewall portions of the first conductive bumps.  An underfill 29 laterally encapsulating the dielectric layer, second sidewall portions of the first conductive bumps and sidewalls of the memory device (see Figs. 2N and 3).
With respect to Claim 16, Lin discloses wherein the underfill is in contact with the second sidewall portions of the first conductive bumps and the underfill is spaced apart from the first sidewall portions of the first conductive bumps by the dielectric layer 212 (see Figs. 2N and 3).
With respect to Claim 19, Lin discloses forming a dielectric layer 212 covering the semiconductor die and partially encapsulating sidewalls of the first pillar portion.  Filling the first gap and the second gap with an underfill 29 (see Figs. 2N and 3).
With respect to Claim 20, Takamitsu-Lin discloses the claimed invention except for the dielectric layer is formed through a dispensing process followed by a curing process.  However, it is well known in the semiconductor industry to have dielectric layer is formed through a dispensing process followed by a curing process as evident by Wen (see paragraph 61).

Double Patenting
7. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8. 	Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,139,260. Although the claims at issue are not identical, they are not patentably distinct from each other because the application and patent both recite a substrate and a semiconductor die disposed over the substrate.  A first conductive pillars disposed on and electrically connected to the semiconductor die.  A second conductive pillars disposed between the first conductive pillars and the substrate, wherein a first width of the first conductive pillars is greater than a second width of the second conductive pillars.  A memory device disposed on and electrically connected to the substrate, wherein a first distance between the semiconductor die and the substrate is greater than a second distance between
the memory device and the substrate.
9. 	Claims 9-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,139,260. Although the claims at issue are not identical, they are not patentably distinct from each other because the application and patent both recite a substrate and a semiconductor die disposed over the substrate.  A first conductive bumps disposed between and electrically connected to the substrate and the semiconductor die, at least one of the first conductive bumps comprising a first pillar portion and a second pillar portion.  The first pillar portion and the second pillar portion are different in width.  A memory device disposed on and electrically connected to the substrate.  Second conductive bumps disposed between and electrically connected to the substrate and the memory device, wherein the first conductive bumps are higher than the second conductive bumps in relation to the substrate.
10. 	Claims 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 11,139,260. Although the claims at issue are not identical, they are not patentably distinct from each other because the application and patent both recite providing a semiconductor die having first conductive bumps, wherein at least one of the first conductive bumps comprising a first pillar portion and a second pillar portion disposed on the first pillar portion.  A first width of the first pillar portion 1s greater than a second width of the second pillar portion.  Providing a memory device having second conductive bumps.  Disposing the semiconductor die and the memory device on a substrate such that a first gap between the semiconductor die and the substrate 1s greater than a second gap between the memory device and the substrate.

Allowable Subject Matter
11.	Claims 2, 11, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12. 	The following is a statement of reasons for the indication of allowance subject matter: the prior art of record does not teach or suggest the combination of the substrate comprises conductive bumps, the second conductive pillars are disposed between the first conductive pillars and the conductive bumps of the substrate, and a third width of the conductive bumps is greater than the second width of the second conductive pillars.  The third width of the conductive bumps is substantially equal to the first width of the first conductive pillars in claim 2.
A rear surface of the semiconductor die is substantially leveled with a top surface of the memory device, and the rear surface of the semiconductor die and the top surface of the memory device are substantially leveled with a surface of the insulating encapsulation in claim 11.
The first pillar portion is wider than the second pillar portion, and the first pillar potion and the third conductive bumps are substantially identical in width in claim 14.
The prior art made of record and not relied upon is cited primarily to show the product of the instant invention.

Conclusion
13. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Alonzo Chambliss whose telephone number is (571)
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fernando L. Toledo can be reached on (571) 272-1867. The fax phone 
number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system Status information for published applications may be obtained from either Private PMR or Public PMR. Status information for unpublished applications is available through Private PMR only. For more information about the PMR system see http://pair-dkect.uspto.gov.
Should you have questions on access to the Private PMR system contact the Electronic Center (EBC) at 866-217-9197 (toll-free). 




AC/October 21, 2022 					/Alonzo Chambliss/
Primary Examiner, Art Unit 2897